
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 305
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2010
			Mrs. Lowey submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress
		  concerning contraceptives for women.
	
	
		Whereas the United States has one of the highest rates of
			 abortion in the industrialized world, with American women experiencing 1.3
			 million abortions every year;
		Whereas behind almost every abortion in the United States
			 is an unintended pregnancy, therefore, efforts to reduce unintended pregnancy
			 will reduce the number of abortions;
		Whereas the most effective way to prevent unintended
			 pregnancy is to improve access to safe, affordable, effective contraceptive
			 methods and to provide medically accurate information about how to use such
			 methods;
		Whereas contraceptive use has declined slightly among all
			 women and precipitously among low-income women and, as a result, unplanned
			 pregnancy rates have risen among low-income women by 30 percent;
		Whereas a low-income woman today is 4 times as likely to
			 have an unintended pregnancy and more than 4 times as likely to have an
			 abortion as her higher-income counterpart;
		Whereas abortion rates have increased among low-income
			 women, even as they have continued to decrease among more affluent women;
			 and
		Whereas the United States has an impressive capacity for
			 marshaling the resources necessary to tackle pressing public health problems
			 such as smoking, and the same should be done for the problem of unintended
			 pregnancy by ensuring universal access to effective and affordable
			 contraception: Now, therefore, be it
		
	
		That the Congress—
			(1)supports a major,
			 national campaign to help all women, regardless of income, avoid unintended
			 pregnancy and abortion through access to contraception; and
			(2)supports programs
			 and policies that make it easier for all women not only to obtain
			 contraceptives but also to use them consistently and correctly over
			 time.
			
